 1
 2
 3
 4

 5
 6
 7
 8
 9
                          UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
                                 WESTERN DIVISION
12
13   BMW OF NORTH AMERICA, LLC, et            Case No.: 5:19-cv-00789 JFW (RAOx)
     al.,
14                                             [PROPOSED] PERMANENT
                Plaintiffs,                    INJUNCTION AGAINST
15                                             DEFENDANTS US ELOGISTICS
                    v.                         SERVICE CORP AND ETARGET
16                                             LIMITED AND DISMISSAL OF
     US ELOGISTICS SERVICE CORP, et            ENTIRE ACTION, WITH
17   al.,                                      PREJUDICE
18              Defendants.
19                                            Judge: Hon. John F. Walter
20
21
22

23
24        The Court, pursuant to the Stipulation for Entry of Permanent Injunction and
25   Dismissal of Entire Action (“Stipulation”), by and between Plaintiffs BMW of
26   North America, LLC and Bayerische Motoren Werke AG (collectively
27   “Plaintiffs”), and Defendants US Elogistics Service Corp. and ETarget Limited
28   (collectively “Defendants”) filed concurrently herewith, hereby ORDERS,

                                  -1-
             [PROPOSED] PERMANENT INJUNCTION AND DISMISSAL
 1   ADJUDICATES and DECREES that a permanent injunction shall be and hereby is
 2   entered against Defendants in the above-referenced matter as follows:
 3         1.     PERMANENT INJUNCTION. Defendants are hereby restrained
 4   and enjoined, pursuant to 15 United States Code (“U.S.C.”) § 1116(a), from
 5   engaging in, directly or indirectly, or authorizing or assisting any third-party to
 6   engage in, any of the following activities in the United States and throughout the
 7   world:
 8                i.     copying, manufacturing, designing, exporting, importing,
 9   purchasing, marketing, advertising for sale, offering for sale, selling, warehousing,
10   storing, distributing, fulfilling orders for, shipping or otherwise dealing in any
11   product or service that uses, or otherwise makes any other unauthorized use of,
12   any of BMW’s trademarks, including but not limited to the BMW® (U.S.P.T.O.
13   Reg. Nos. 0,611,710; 0,613,465; 1,450,212; 2,816,178; 4,284,327; 4,293,991;
14   4,541,350; 5,333,863; 5,333,899; 5,333,900), ///M® (U.S.P.T.O. Reg. Nos.
15   1,438,545; 3,526,899; 3,767,662; 3,767,663; 5,522,663), MINI® (2,746,570;
16   2,757,755; 2,812,820; 3,462,517; 3,507,903; 3,515,455; 5,420,440) trademarks
17   (collectively “BMW Trademarks”), and/or any intellectual property that is
18   confusingly or substantially similar to, or that constitutes a colorable imitation of,
19   any BMW Trademarks, whether such use is as, on, in or in connection with any
20   trademark, service mark, trade name, logo, design, Internet use, website, domain
21   name, metatags, advertising, promotions, solicitations, commercial exploitation,
22   television, web-based or any other program, or any product or service, or
23   otherwise;
24                ii.    advertising or displaying images and/or photographs of non-
25   genuine BMW products using BMW Trademarks;
26                iii.   using BMW Trademarks, including but not limited to the
27   BMW®, ///M®, and MINI® trademarks in advertising to suggest that non-
28   genuine BMW products being advertised are sponsored by, endorsed by, or are
                                     -2-
                [PROPOSED] PERMANENT INJUNCTION AND DISMISSAL
 1   otherwise affiliated with BMW and/or advertising non-genuine BMW automotive
 2   parts using descriptions that imply that the products are genuine BMW products.
 3   Defendants may, however, use “BMW,” “///M,” “MINI,” or other BMW
 4   wordmarks to advertise non-BMW products for sale with fair use descriptions
 5   such as ‘for BMW automobiles’ or ‘fits MINI model _______,’ or similar
 6   language, provided that “BMW,” “///M,” “MINI,” or any other BMW wordmarks
 7   that are used are in the identical font, format, size, and color as, and no more
 8   prominently displayed than the surrounding text. In no event may any BMW,
 9   ///M, or MINI logo, design mark, or other graphical trademarks be used by
10   Defendants under this exception;
11                iv.   performing or allowing others employed by Defendants or
12   under Defendants’ control, to perform any act or thing which is likely to injure
13   Plaintiffs, any BMW Trademarks, and/or BMW’s business reputation or goodwill.
14                v.    engaging in any acts of trademark infringement, false
15   designation of origin, dilution, unfair business practices under California law, or
16   other act which would tend damage or injure Plaintiffs; and/or
17                vi.   using any Internet domain name, URL or online seller name/ID
18   that includes any BMW Trademarks.
19         2.     Defendants are ordered to deliver to Plaintiffs immediately for
20   destruction all alleged infringing products bearing BMW Trademarks to the extent
21   that any of these items remain in Defendants’ possession, custody or control.
22         3.     This Permanent Injunction shall be deemed to have been served upon
23   Defendants at the time of its execution by the Court.
24         4.     The Court finds there is no just reason for delay in entering this
25   Permanent Injunction against Defendants, and, pursuant to Federal Rule of Civil
26   Procedure 54(a), the Court directs immediate entry of this Permanent Injunction
27   against Defendants.
28

                                     -3-
                [PROPOSED] PERMANENT INJUNCTION AND DISMISSAL
 1         5.     NO APPEALS AND CONTINUING JURISDICTION.                           No
 2   appeals shall be taken from this Permanent Injunction against Defendants, and
 3   Plaintiffs and Defendants waive all rights to appeal. This Court expressly retains
 4   jurisdiction over this matter to enforce any violation of the terms of this
 5   Permanent Injunction by Defendants.
 6         6.     NO FEES AND COSTS. Each party shall bear their own attorneys’
 7   fees and costs incurred in this matter.
 8         7.     DISMISSAL.        Upon entry of this Permanent Injunction against
 9   Defendants, the case shall be dismissed in its entirety, with prejudice.
10
                                  3rd           March
11         IT IS SO ORDERED this ______ day of _____________, 2020.
12
13                                             ___________________________________
14                                             HON. JOHN F. WALTER
                                               United States District Judge
15                                             Central District of California
16

17
18
19
20
21
22

23
24
25
26
27
28

                                     -4-
                [PROPOSED] PERMANENT INJUNCTION AND DISMISSAL
